DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 15-16, 22, and 24-26, drawn to a knob.
Group II, claim(s) 12-14, drawn to a method of controlling a cooking apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a knob, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moro (U.S. Pub. No. 2015/0153048 A1).  Specifically, Moro describes a knob (Moro, pars. [0048] and [0098]; Fig. 22) comprising a fixing member fixed to a main body of the cooking apparatus (Moro, pars. [0046], [0055], and [0066]; Fig. 8), a rotating member supported by the fixing member and rotatably installed on the main body (Moro, par. [0095]), and a display provided on the fixing member to display status information of the cooking apparatus (Moro, pars. [0098], [0100], [0110], and [0113]; display D of Fig. 22).
During a telephone conversation with David Arvensen on 1/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11, 15-16, 22, and 24-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 4  objected to because of the following informalities:  
Claim 4, line 2 should read "user interface for setting a time".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"controller" in claims 1 and 25.  The controller has been interpreted to be a short-range communicator 404 as described in pars. [0057]-[0058] of the specification and in Fig. 4.
"fixing member" in claims 1, 15-16, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “fixing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is unclear whether the "fixing member" recited in the claims is the fixing member 202 or the rotating shaft 366 as illustrated in Fig. 3.  The rotating shaft 366 is inserted into and fastened to a structure in the main body of the cooking appliance, and therefore to the main body (par. [0054]).  Additionally, the rotating shaft 366 supports the rotating member 206 (pars. [0053]-[0054]; Fig. 3). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 15-16, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moro.
In regards to claim 1, Moro describes a cooking apparatus (Moro, par. [0001]; Fig. 1) comprising: 
a knob (Moro, pars. [0048] and [0098]; Fig. 22) comprising a fixing member fixed to a main body of the cooking apparatus (Moro, pars. [0046], [0055], and [0066]; Fig. 8), a rotating member supported by the fixing member and rotatably installed on the main body (Moro, par. [0095]), and a display provided on the fixing member to display status information of the cooking apparatus (Moro, pars. [0098], [0100], [0110], and [0113]; display D of Fig. 22); and 

In regards to claim 2, Moro describes the cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed on the display comprises at least one of cooking time information and cooking heating power information (Moro, pars. [0110]-[0111]).
In regards to claim 3, Moro describes the cooking apparatus according to claim 2, wherein the cooking time information comprises information of a time counted through a timer (Moro, pars. [0110]-[0111]).
In regards to claim 4, Moro describes the cooking apparatus according to claim 2, wherein, when a cooking time is set through a user interface for setting the time, a timer based on the set cooking time is configured to be displayed through the display (Moro, pars. [0110]-[0111]).
In regards to claim 8, Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed through the display is at least one of numbers and text (Moro, par. [0052] – alphanumeric LED display or liquid crystal display).
In regards to claim 9, Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus is configured to be displayed on the display in at least one of numbers, text, icons, and animation (Moro, par. [0052] and [0111] – alphanumeric text is considered to be icon and a timer countdown is considered an animation). 
In regards to claim 10, Moro describes the cooking apparatus according to claim 1, wherein the controller is configured to transmit the status information of the cooking apparatus displayed on the display (Moro, par. [0096] – also possible is a wireless connection of the display D to the arrangement 25, for example with a suitable coupling of an inductive type, such as a circuit arrangement with an inductance or a receiving antenna associated to the display D and an inductance or a transmitting antenna associated to the circuit 25).  Moro does not explicitly describe transmitting the status 
In regards to claim 11, Moro describes the cooking apparatus according to claim 10, wherein at least one communication method is used to transmit the status information of the cooking apparatus (Moro, par. [0096]).  Moro does not explicitly describe at least one communication method among Bluetooth and Wi-Fi or transmitting the status information of the cooking apparatus to the mobile device.  However, as previously provided with respect to claim 10, it would be reasonably anticipated that a wirelessly transmitted signal could be received by a mobile device.  Moreover, it would be reasonably anticipated that the wirelessly transmitted signal of Moro would be performed over Bluetooth or Wi-fi.  As both Bluetooth and Wi-fi are common wireless communication standards, it is reasonably anticipated that either or both of the standards would be used to provide greater compatibility between devices (e.g., with a diagnostics unit) or to ease production constraints (e.g., able to use pre-made parts and software).
In regards to claim 15, Moro describes a cooking apparatus (Moro, par. [0001]; Fig. 1) comprising: 
a plurality of heat sources configured to generate heat by burning fuel (Moro, par. [0001]; Fig. 1); and 
a plurality of knobs provided to correspond to each of the plurality of heat sources, wherein each of the plurality of knobs comprises (Moro, Figs. 1 and 2): 
a fixing member fixed to a main body of the cooking apparatus (Moro, pars. [0046], [0055], and [0066]; Fig. 8), 
a rotating member supported by the fixing member and rotatably installed on the main body (Moro, par. [0095]), and 

wherein status information of the plurality of heat sources corresponding to each of the plurality of knobs is configured to be displayed for each display of the corresponding knob (Moro, Figs. 1 and 2).
In regards to claim 16, Moro describes a knob of a cooking apparatus (Moro, pars. [0001], [0048], and [0098]; Figs. 1 and 22) comprising: 
a fixing member fixed to a main body of the cooking apparatus (Moro, pars. [0046], [0055], and [0066]; Fig. 8);
a rotating member supported by the fixing member and rotatably installed on the main body (Moro, par. [0095]); and 
a display provided on the fixing member to display status information of the cooking apparatus (Moro, pars. [0098], [0100], [0110], and [0113]; display D of Fig. 22);
In regards to claim 24, Moro describes the knob of the cooking apparatus according to claim 16, wherein the status information of the cooking apparatus is configured to be displayed on the display in at least one of numbers, text, icons, and animation (Moro, par. [0052] and [0111] – alphanumeric text is considered to be icon and a timer countdown is considered an animation).
In regards to claim 25, Moro describes a home appliance (Moro, pars. [0001], [0011], and [0045]; Fig. 1) comprising: 
a knob (Moro, pars. [0048] and [0098]; Fig. 22) comprising a fixing member fixed to a main body of the home appliance (Moro, pars. [0046], [0055], and [0066]; Fig. 8), a rotating member supported by the fixing member and rotatably installed on the main body (Moro, par. [0095]), and a display provided on the fixing member to display status information of the home appliance (Moro, pars. [0098], [0100], [0110], and [0113]; display D of Fig. 22); and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro as applied to claims 1 and 16 above, and further in view of Chen ("Flexible active-matrix electronic ink display").
In regards to claim 5, Moro does not describe a display configured to form a curved surface.  However, Chen describes a flexible active-matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation in contrast (Chen, page 1, first paragraph; Fig. 1).  As provided in par. [0048] of the specification, the display 204 could be implemented as a liquid crystal display, organic light emitting diode display, or electronic ink display.  
In regards to claim 6, Moro does not describe a curvature of the display configured to coincide with a curvature of the fixing member.  Examiner notes that in view of the 35 U.S.C. 112 rejection and for purposes of continued examination, the fixing member recited in claim 6 is being interpreted here to be the fixing member 302 as illustrated in Fig. 3.  Chen describes a bendable display (Chen, page 1, first 
In regards to claims 7 and 22, Moro does not describe a display made of electronic paper.  However, Chen describes a flexible active-matrix electronic ink display (Chen, page 1, first paragraph; Fig. 1).  As provided in par. [0048] of the specification, the display 204 could be implemented as a liquid crystal display, organic light emitting diode display, or electronic ink display.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Chen to use a display made of electronic ink to increase view angles of the display and to reduce power consumption.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro as applied to claim 25 above, and further in view of Cole (U.S. Pat. No. 5,464,955).
Moro does not describe a home appliance comprising at least one of a refrigerator, a washing machine, an air conditioner, a vacuum cleaner, a robot cleaner, a humidifier, and a dryer.  Cole describes control knobs that are used in household appliances including washing machine, a dryer, and dishwasher (Cole, col. 1, lines 8-12; Figs. 1A and 2A).  Cole includes electromechanical controls containing electronics, including a cam-operated timer to control appliance functions (Cole, col. 3, lines 123-27).  Moro and Cole are both directed to mechanical control knobs of home appliances.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the knob of Moro on a household appliance as described in Cole to display timer information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MICHAEL BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN MICHAEL BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761